Case 1:20-cr-00052-DLC Dbeamantng@ F ilédl OG /0B/20/Rage@ dasf 2 of 2
U.S. Department of Justice

 

United States Attorney
Southern District of New York

 

The Silvio J. Mollo Building
One Saint Andrew's Plaza
New York, New York 10007

 

June 8, 2020

 

 

By ECF

  
   
 

The Honorable Denise L. Cote
United States District Judge
Southern District of New York
Daniel Patrick Moynihan Courthouse
500 Pearl Street

New York, NY 10007

oe PRN AT LY FILED
eye ; “es or ececer nena ansnpeceneee

Re: United States v. Edward Abreu, et al.,S1 20 CR 52 (DLC)

TS

 

 

 

Dear Judge Cote,

The Government writes on behalf of the parties who respectfully request an extension of
the current motion schedule. One day after the parties proposed that schedule and it was
preliminarily set on the record on March 12, 2020, a national emergency was declared over the
coronavirus pandemic and the United States District Court and the United States Attorney’s Office
largely closed and have not since reopened for ordinary business. Shortly thereafter, a stay-at-
home order was issued for the State of New York on or about March 25, 2020, which remained in
effect for the City of New York until today. In the interim, the parties have proceeded with the
disclosure and review of discovery on a remote basis, making substantial progress,
notwithstanding unprecedented circumstances that have slowed that progress and in particular
delayed the Government’s disclosure of certain discovery, including data extracted from certain
devices seized from the defendants’ at the time of their arrests, the processing of which continues
in substantial part. The Government understands from counsel for the defendants that under the
current circumstances of the coronavirus pandemic and the attendant precautions in place at the
Metropolitan Correctional Center (“MCC”) and Metropolitan Detention Center (“MDC”) that
have substantially been in place at all relevant times, each of the defendants requires additional
time in which to access and review discovery provided to date and that remains forthcoming, only
after which do counsel believe it will be possible for them to discuss meaningfully with their clients
whether there are any pretrial motions to bring, discussions which counsel believe may best occur
with the resumption of in-person legal visits at the MCC and MDC. The parties are optimistic that
such visits may resume in the coming weeks, will continue to monitor the situation going forward,
and can advise the Court of any issues that persist or arise new. For all of these reasons, the
Government therefore joins with the defendants in requesting that the Court extend the date by
which the defendants shall file any pretrial motions from June 29, 2020 to August 24, 2020 and
the date by which the Government shall file any omnibus opposition from July 27, 2020 to

 
Case 1:20-¢r-00052-DLC Docamern®® F iléd 06/08/20/ Rage agef 2 of 2
Page 2

September 8, 2020, a shortened schedule that the parties propose in order not to disturb the
previously scheduled trial, which is set to proceed on November 2, 2020.

Respectfully submitted,

GEOFFREY S. BERMAN
United States Attorney

By: Phones Sbfn Witattt

Assistant United States Attorney
(212) 637-2295

ce: All Counsel (by ECF)

Granted.
So Ordered: 6/10/2020

the. GE

VIDENISE COTE
United Btates District Judge

 
